      Case 1:14-cr-00656-DLC Document 78 Filed 12/22/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------- X
                                         :
 UNITED STATES OF AMERICA,               :           14cr0656-01 (DLC)
                                         :
                -v-                      :                 ORDER
                                         :
 TERRENCE BUDDINGTON,                    :
                                         :
                           Defendant.    :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     The Court having issued a summons for defendant Terrence

Buddington to appear on January 8, 2021 at 2 p.m., it is hereby

     ORDERED that the appearance shall proceed via the Microsoft

Teams videoconference platform, if that platform is reasonably

available.   To access the conference, paste the following link

into your browser: https://teams.microsoft.com/l/meetup-

join/19%3ameeting_NTNlMzQ3Y2YtNzE3Ni00MTYyLWI2NDktMmNlMGQxZjBiMT

ky%40thread.v2/0?context=%7b%22Tid%22%3a%221d66f037-8266-4d1c-

919c-67c6543d3542%22%2c%22Oid%22%3a%2220b3b4ec-1ef6-4484-88f4-

2126fecd52fa%22%7d.

     To use this link, you may need to download software to use

the platform’s videoconferencing features. 1      Participants are

directed to test their videoconference setup in advance of the




1 See Microsoft, Download Microsoft Teams (last visited Dec. 7,
2020), https://www.microsoft.com/en-us/microsoft-365/microsoft-
teams/download-app.
       Case 1:14-cr-00656-DLC Document 78 Filed 12/22/20 Page 2 of 3



conference -- including their ability to access the link above.

Defense counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who are unable to download the Microsoft Teams

application may access the meeting through an internet browser,

although downloading the Teams application is highly

recommended. 2   When you successfully access the link, you will be

placed in a “virtual lobby” until the conference begins.

Participants should also ensure that their webcam, microphone,

and headset or speakers are all properly configured to work with

Microsoft Teams.    For general guidelines for participation in

remote conferences, visit https://nysd.uscourts.gov/covid-19-

coronavirus.

     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

may access the conference’s audio using the following

credentials:

          Call-in number:         1 917-933-2166

          Conference ID:          798 734 711#




2 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one
participant at a time.

                                     2
         Case 1:14-cr-00656-DLC Document 78 Filed 12/22/20 Page 3 of 3



     IT IS FURTHER ORDERED that by Tuesday, January 5, 2021,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Microsoft

Teams.    If the defendant and counsel are unable to successfully

test Microsoft Teams, defense counsel shall advise the Court

whether the defendant consents to proceeding with a telephone

conference or whether the defendant requires the proceeding to

occur in person.


Dated:      New York, New York
            December 22, 2020


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge




                                       3
